        Case 2:19-cr-00097-DCN Document 69 Filed 01/13/20 Page 1 of 2




                        UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF IDAHO


  UNITED STATES OF AMERICA,
                                                 Case No. 2:19-cr-00097-DCN-2
                      Plaintiff,
                                                ORDER MODIFYING
         v.                                     CONDITIONS OF RELEASE AND
                                                PERMIT TRAVEL
  McKENNA BUSS,

                      Defendant.


      Pending before the Court is Defendant’s Motion to Modify Conditions of Release

and Permit Travel. Dkt. 65. The Court has conferred with Defendant’s pretrial release

officer, reviewed the motion and the record in this matter. Good cause exists to grant the

Motion. Therefore,

      IT IS HEREBY ORDERED that:

   1. Defendant’s Motion to Modify Conditions of Release and Permit Travel (Dkt. 65)

      is GRANTED.

   2. Condition 6 of the Order Setting Conditions of Release (Dkt. 22) is removed.

   3. Condition 7(g) of the Order Setting Conditions of Release (Dkt. 22) is modified to

      read “avoid all contact, directly or indirectly, with any person who is known to be a

      victim or witness in the investigation or prosecution, including: Trevon Tuggles and

      Sydney Masklonka”.


ORDER - 1
       Case 2:19-cr-00097-DCN Document 69 Filed 01/13/20 Page 2 of 2



  4. Ms. Buss will be allowed to travel to the Eastern District of Washington and District

     of Idaho from January 14-23, 2020. She will only stay at an approved residence for

     this period of time and provide any and all information to the United States

     Probation Office with regard to her travel plans.


                                               DATED: January 13, 2020


                                               _________________________
                                               David C. Nye
                                               Chief U.S. District Court Judge




ORDER - 2
